Gill, T.
I. It is a well understood principle that corporations, so engaged as the appellant gas company, may, in its dealings with the people, adopt and enforce such reasonable and just rules and regulations as may be necessary to protect its interests and further the designs of its incorporation. They have such power, too, without an' express grant to that effect. It is an inherent power implied from the nature of the business in which they are engaged, limited only by express statute, or ordinance,' or by a sense of what is right, reasonable and just. Shepard v. Gas Co., 6 Wis. 539 ; Wendall v. State, 62 Wis. 300.
The relator in this action contends, however, that the rule, or regulation, of the Sedalia Gas Company prescribing payment, by the consumer of $1.25 per month, where the amount of gas used is less per month than five hundred cubic feet — the designated $1.25 per month being denominated rent of meter — is “unjust, unreasonable and discriminatory.” What is just and reasonable is to be determined by the nature of the employment pursued by the corporation and the uses and conveniences of the public. There must be a reasonable protection of the interests of the one, consistent with the .reciprocal rights of the other.
Irrespective, now, of any ordinance provision, can it be said that this charge of $1.25 per month on a consumer of less than five hundred cubic feet of gas is unreasonable % We think it is not unjust or unreasonable. The evident purpose of this rule was to exact fair *507compensation from those requiring gas connection, and gas furnished at hand, though the amount consumed should be very small, almost nominal.
It is a matter of common knowledge, that to furnish the gas at hand for the very small or nominal consumer requires the same out-lay, in the way of a -meter, periodical inspection and repairs, with weekly or monthly visitations, that is required of very large consumers. The same investment and the same care and oversight is required where the gas monthly consumed shall not exceed ten cubic feet, or even one cubic foot, as where the amount used may be ten thousand cubic feet. At the rate charged then in Sedalia, as alleged in relator’s complaint, the gas company would be required to invest and expend, for the benefit of this merely nominal consumer, more dollars than cents received. The rate there charged, as alleged, is $2.50 per thousand cubic feet. For this ten cubic feet thus consumed, and for which the company could receive pay of only two and a half cents, the cost to the gas company may be many dollars.
II. Relator’s further contention is that the gas company has no authority, under the ordinance of the city, under which' it operates, to adopt or enforce the rule in question.
Much courage for this contention is apparently drawn from the terms of the grant of franchise, by the city, wherein it is provided that the grant should be “upon condition that it (the gas company) should furnish the public lamps of the city, and to the inhabitants of the city * /* * gas at a price, per eubie foot, not exceeding the rate charged in similarly situated places ; that said gas company should have the right to collect pay for gas furnished from the consumers of the same,” etc.
*508It is insisted that this is not collecting for “gas consumed,” but is charging rental on the meter used in measuring the gas, and that the company is only allowed to charge for gas per cubic foot.
The construction insisted on is too narrow. -While the'rule names, the charge for gas in this instance as “ rent ” of meter, yetby its express terms the $1.25 is pay for all gas consumed by the customer, to the ■ extent of five hundred cubic feet. And again the clause limiting the maximum price at which the. company should sell its gas to the city for street lamps and to its citizens was only intended to require of the company to furnish gas ' to Sedalia, and to its inhabitants, at prices not exceeding those prevailing in other “places similarly situated.” It was not meant to prohibit the gas company from selling gas by any other means than per cubic foot. If the company shall furnish gas to the city, and to its inhabitants, at prices not in excess of those charged in “places similarly situated,” then the spirit of this ordinance provision is fully met; and if the gas company by this rule is charging more than is imposed in “places similarly situated,” then the provisions of the ordinance in question are being violated, and the company will not be protected in so doing. We think this a fair construction to be given the clause in question. To hold otherwise would impose upon the gas company the necessity to affix a meter on every lamp post in the city, and measure off each cubic foot furnished the city;, for the same stipulation implies to gas furnished the street lamps' as is furnished private consumers.
We hold then that the rule or regulation in question, and as stated in the return to the writ, is not, as a matter of law, unreasonable, and does not conflict with the terms of the franchise ordinance referred to, and, *509admitting the truth of that portion of the return as pleaded, the trial court, in our opinion, committed error in striking out the same, as it was proper matter of defense to the action.
Judgment reversed and cause remanded.
The other judges concur.